DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23rd, 2021 has been entered.

Response to Amendment
The amendment filed on March 23rd, 2021 has been entered.
The amendment of claim 1 has been acknowledged.

Response to Arguments
Applicant’s arguments filed on March 23rd, 2021, with respect to the pending claims, have been fully considered but they are not persuasive.

The examiner respectfully disagrees. The amended claim limitations introduce new indefinite claim language and the amended claims are rejected under newly found prior art references. Please refer to the rejections below for more details.

Claim Rejections - 35 USC § 112
Claims 1-4 and 6-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “barcodes,” “QR codes,” “faces,” “a QR code,” “faces are processed,” and “from the face” throughout the body of the claim. The limitations render the claim indefinite because it is unclear whether these elements correspond to the earlier recited “barcode, QR code or face” (see claim 1, line 6) or new/different ones. For the purpose of further examination, the limitation “a barcode, QR code, or face” in line 6 has been interpreted as “barcodes, QR codes, or faces” and all of the subsequent limitations reciting barcode(s), QR code(s), and face(s) have been interpreted as corresponding to the ones recited in line 6, e.g., “the barcodes,” “the QR codes, “the faces,” etc. 
Claim 1 further recites the limitation “segmenting the digital image” in line 10. The limitation renders the claim indefinite because it is unclear whether the segmenting is performed on the captured digital image recited earlier in the claim (see line 3) or a new/different digital image. For the purpose of further examination, the limitation has been interpreted as “segmenting the captured digital image.”
Claim 1 further recites the limitation “their position” in lines 14-15. The limitation renders the claim indefinite because the position appears to be referring to the two facial features. It is 
Claims 2-4 and 6-11 depend from claim 1 and therefore inherit all of the deficiencies of claim 1 set forth above. All dependent claims reciting the same indefinite limitations must be addressed.

Claim Rejections - 35 USC § 103
Claim(s) 1-4, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuklinski et al. (U.S. PGPub No. 2017/0132866), in view of Matsugu (U.S. PGPub No. 2002/0038294), and further in view of Harish et al. (“Detection of Impersonation in Remote Online Examination,” IJSTE Vol. 3, Issue 9, March 2017), hereinafter referred to as Kuklinski, Matsugu, and Harish, respectively.
Regarding claim 1, Kuklinski teaches a system for identification and prioritization of attributes of an image comprising: 
capturing a digital image (Kuklinski ¶0034: “image and data acquisition”; Kuklinski ¶0066: “electronic representations of one or a plurality of documents of the same class may be acquired and input into the system by scanning, photographing, other imaging, and the like”); 
initially processing the captured digital image (Kuklinski ¶0156: “Some preprocessing of the images might be necessary to derive a normalized image of a document”); 
identifying characteristics of the captured digital image, wherein the identified characteristics are a barcode, QR code or face (Kuklinski ¶0018: “Data and photos can be extracted for transaction logging or further identity validation such as facial matching of the credential photo to the bearer, issuer database, or to a watch list”; Kuklinski ¶0123: “the Barcode/Magnetic Stripe format is the same even though the image on the front is different. The further classification of type of ID can be done very efficiently via the PCNN approach and will be very quick due to the small number of classes”); and 
Kuklinski ¶0014: “The resultant ranked set of FRs, with associated FPs for each, comprise the DC Multi-mode Feature Vector (MFV)”; Kuklinski ¶0017: “Feature Properties ranked by consistency, uniqueness, and performance”; Kuklinski ¶0018: “FRs and associated FPs are subjected to a ranking process which adds a ranking factor based on the reliability and uniqueness of the characteristic measured”; Kuklinski ¶0070: “Simple, fast, ordered evaluation provides a substantial improvement in speed and accuracy”).
Kuklinski further teaches comparing at least two features with a reference feature data to identify the feature (Kuklinski ¶0073: “comparing this set of features with the sets of features from known classes … The candidate set is compared with the set of each of the known classes. A similarity measure of some sort can be calculated between the feature vectors. The token is then classified as being a member of the class to which its feature set is most similar or closely matched”); and
segmenting the digital image, applying a grayscale method to create a grayscale image and analyzing the grayscale image for position detection patterns (Kuklinski ¶0127: “If the feature vector has measures dependent on a regular grid, then that portion of the feature vector can be very simply transformed by grid position index into a rotated feature set”; Kuklinski Fig. 19B; Kuklinski ¶0178: “A very simple optimized nodal test would be to measure the grayscale color of the unknown”).
However, Kuklinski does not appear to explicitly teach that the predefined processing order processes barcodes first, QR codes second and faces last, wherein the facial recognition comprises extracting two facial features from the face in accordance with their position and that the compared features are facial features.
Pertaining to the same field of endeavor, Matsugu teaches that predefined processing order processes facial recognition or image recognition after all other identified characteristics of Matsugu Fig. 8: teaches that the high-order features are detected after all other features. Matsugu ¶0100 teaches that the low-order features include features such as geometric shapes and colors. Matsugu ¶0140 teaches that the high-order features include a face and facial features e.g., eyes, nose, mouth, etc. – at least two facial features; Matsugu ¶0385: “detailed comparison of features for identifying a particular object among other similar objects or average (or rough) comparison of features in detecting features that belong to a particular category, such as a person’s face”; Matsugu ¶0391: “The updated position determiner 3004 … compares the feedback amount at a most up-to-date attention control neuron with the feedback amount in its neighboring region … a next candidate feedback amount detector 3005. If the updated position determiner 3004 finds a feedback amount conforming to the most up-to-date feedback amount through the next candidate feedback amount detector 3005, then the determiner 3004 causes the second feedback signal amplifier 3006 to output a pulse to the attention control neuron associated therewith” – according to their position; Matsugu ¶0392: “the two feedback amounts are compared according to the method mentioned above, if the difference therebetween lies within a predetermined reference or threshold value range, or if the feedback amount of an object to be compared with is larger than the most up-to-
Kuklinski and Matsugu are considered to be analogous art because they are directed to devices and methods for data processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-learning system and method for data recognition (as taught by Kuklinski) to detect face after the other features (as taught by Matsugu) because the combination detects the features based on ranks which improves processing speed, reduces power consumption, and increases performance (Matsugu ¶0043).
However, Kuklinski, in view of Matsugu, does not appear to explicitly teach identifying data as a QR code.
Pertaining to the same field of endeavor, Harish teaches identifying a QR code before detecting the face (Harish Fig. 1).
Kuklinski, in view of Matsugu, and Harish, are considered to be analogous art because they are directed to devices and methods for data processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-learning system and method for data recognition that detect face after the other features (as taught by Kuklinski, in view of Matsugu) to identify QR codes before the face (as taught by Harish) because the combination is easy to implement, produces higher accuracy, affordable, reduces human effort, and reliable (Harish pg. 200).

Regarding claim 2, Kuklinski, in view of Matsugu and Harish, teaches the system of claim 1, wherein the captured digital image is captured on a scanning device, a smartphone, or a web camera (Kuklinski Fig. 5: scanner/image source 501; Kuklinski ¶0012: “the ability to use lower capacity devices such as smart phones and other mobile devices”; Kuklinski ¶0066: 

Regarding claim 3, Kuklinski, in view of Matsugu and Harish, teaches the system of claim 1, wherein the initial processing uses an edge detection technique, a Hough transformation, or a Bayesian technique (Kuklinski ¶0014: “The system uses automated detailed image analysis of sample collections for each Document Class (DC) to select the Feature Regions (FRs) and associated classification Feature Properties (FPs) (characteristics such as luminance, chrominance, hue, edge information, 2D-FFT, histograms, geometry, etc.) that are most consistent, while masking out the regions and properties that have a large variance”). 

Regarding claim 4, Kuklinski, in view of Matsugu and Harish, teaches the system of claim 1, wherein the predefined order processes the barcode or QR code before any other identified characteristic of the captured digital image (Kuklinski ¶0123: “PCNN Pre-Classification Barcode Layer: If an ID has already been pre-classified as to Jurisdiction (e.g. Massachusetts) by means of reading of Barcode, Magnetic Stripe (BCMS), or optical character recognition (OCR), there is still a need for it to be further classified into a particular type of ID (CDL, U21, 2004 vs 2007) … The further classification of type of ID can be done very efficiently via the PCNN approach and will be very quick due to the small number of classes”). 

Regarding claim 7, Kuklinski, in view of Matsugu and Harish, teaches the system of claim 1, wherein the captured digital image is communicated to the initial processing step via a communication network (Kuklinski ¶0024: “client-server network configurations, and cloud computing”; Kuklinski ¶0140: “The invention may be used on general purpose processors with 

Regarding claim 9, Kuklinski, in view of Matsugu and Harish, teaches the system of claim 7, wherein the communication network is wireless (Kuklinski ¶0010: “Mobile devices with integrated cameras, displays, and respectable processors”; Kuklinski ¶0024: “client-server network configurations, and cloud computing” – cloud-based networks are wireless; Kuklinski ¶0140: “may also be embedded in devices with integrated imagers (cameras) such as smart phones or tablet computers. Also, the invention may be embedded in dedicated document reader-authenticators or network appliances”). 

Regarding claim 11, Kuklinski, in view of Matsugu and Harish, teaches the system of claim 1, wherein the initial processing and identifying of the characteristics occur on a cloud-based server accessed remotely (Kuklinski ¶0024: “client-server network configurations, and cloud computing”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuklinski et al. (U.S. PGPub No. 2017/0132866), in view of Matsugu (U.S. PGPub No. 2002/0038294), Harish et al. (IJSTE Vol. 3, Issue 9, March 2017), and further in view of Natarajan et al. (U.S. PGPub No. 2019/0327331), hereinafter referred to as Kuklinski, Matsugu, Harish, and Natarajan, respectively
Regarding claim 6, Kuklinski, in view of Matsugu and Harish, teaches the system of claim 1, but does not appear to explicitly teach that the captured digital image is captured from a social media platform. 
Natarajan ¶0006: “the assistant system may assist a user to obtain information or services. The assistant system may enable the user to interact with it with multi-modal user input (such as voice, text, image, video) in stateful and multi-turn conversations to get assistance … The assistant system may also assist the user to be more engaging with an online social network by providing tools that help the user interact with the online social network (e.g., creating posts, comments, messages)”; Natarajan ¶0037: “The assistant system 140 may also assist the user to be more engaging with an online social network by providing tools that help the user interact with the online social network (e.g., creating posts, comments, messages)”).
Kuklinski, in view of Matsugu and Harish, and Natarajan are considered to be analogous art because they are directed to devices and methods for data processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-learning system and method for data recognition (as taught by Kuklinski, in view of Matsugu and Harish) to process images from a social media platform (as taught by Natarajan) because the combination aids the user with various tasks, e.g., creating a post (Natarajan ¶0006).

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuklinski et al. (U.S. PGPub No. 2017/0132866), in view of Matsugu (U.S. PGPub No. 2002/0038294), Harish et al. (IJSTE Vol. 3, Issue 9, March 2017), and further in view of Alam et al. (U.S. PGPub No. 2019/0045034), hereinafter referred to as Kuklinski, Matsugu, Harish, and Alam, respectively
Regarding claim 8, Kuklinski, in view of Matsugu and Harish, teaches the system of claim 7, but does not appear to explicitly teach that the communication network is a wired local area network.
Alam ¶0025: “a heterogeneous network of connectivity comprising a combination of wired and wireless technologies”). 
Kuklinski, in view of Matsugu and Harish, and Alam are considered to be analogous art because they are directed to devices and methods for data processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-learning system and method for data recognition (as taught by Kuklinski, in view of Matsugu and Harish) to use a wired LAN (as taught by Alam) because a wired network is more stable than a wireless network.

Regarding claim 10, Kuklinski, in view of Matsugu and Harish, teaches the system of claim 9, but does not appear to explicitly teach that the wireless communication network uses a wireless protocol chosen from the group consisting of 2G, 3G, 4G, LTE, HSDPA, WiFi, Bluetooth, Zigbee, and Low Power WAN.
Pertaining to the same field of endeavor, Alam teaches that the wireless communication network uses a wireless protocol chosen from the group consisting of 2G, 3G, 4G, LTE, HSDPA, WiFi, Bluetooth, Zigbee, and Low Power WAN (Alam ¶0027: “tier 2 provider 110 may couple to a tower 112 of an LTE cellular network”; Alam ¶0028: “a wireless local area network (WLAN) can be used to communicate with IoT devices 104 through Wi-Fi”; Alam ¶0031: “The wireless communications protocols … including … person-to-person (P2P) or personal area network (PAN) protocols (e.g., IEEE 802.15.4 based protocols including ZigBee, IPv6 over Low power Wireless Personal Area Networks (6LoWPAN), WirelessHART, MiWi, Thread, etc.; WiFi-direct; Bluetooth/BLE protocols; ANT protocols; Z-Wave; LTE D2D or ProSe; UPnP; and the like); configurable to communicate using one or more LAN and/or WLAN protocols (e.g., Wi-Fi-based protocols or IEEE 802.11 protocols, such as IEEE 802.16 protocols); one or more cellular communications protocols (e.g., LTE/LTE-A, UMTS, GSM, EDGE, Wi-MAX, etc.); and the like. Alam ¶0058: “IoT nodes (e.g., IoT UE 504) can be combined/aggregated/compressed on the way to its final destination (e.g., application server 530). One or more nodes may have multiple wireless network interfaces (e.g., LTE, 5G, DSRC, ZigBee, Bluetooth/BLE, etc.)”; Alam ¶0150: “The radio transceivers 1011 and 1012 may include radios that are compatible with, and/or may operate according to any one or more of the following radio communication technologies and/or standards including but not limited to … LTE … 3G … HSDPA … 4G … 2G … Bluetooth … LPWAN”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-learning system and method for data recognition (as taught by Kuklinski, in view of Matsugu and Harish) to select a wireless protocol from a group (as taught by Alam) because the combination provides more flexibility by providing various protocols, e.g., tier 1, tier 2, tier 3, etc., covering a wider range of devices and consumers (Alam ¶0027-¶0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Soo Shin/Primary Examiner, Art Unit 2667